Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to.  The OATH filed 9/26/2022 has been received and made of record.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al.  WO 2018070327.
Kaneko et al.  WO 2018070327 (machine translation attached) teaches resist composition J-20 (page 74) which includes resin A-5, PAG B-12, B-3 and B-7, amine C3 and solvents.  Resin A-5 includes monomers M-5, M-9, M-15 and M-19 (table page 68).

    PNG
    media_image1.png
    145
    81
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    134
    60
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    125
    57
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    119
    70
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    126
    155
    media_image5.png
    Greyscale

Examples 1-29 and the comparative resist compositions are coated upon a silicon wafer, dried, exposed using E-beam, post baked and developed in TMAH and rinsed.  The LWR, CDU, resolution, cross-section rectangularity (sidewall verticality), and exposure margin of the processed resists were determined [0253-0226]. Other hexafluoroisopropanol repeating units are discussed at [0015-0041] and are disclosed as improving LWR when used in the 1-80 mol% range [0041].  Other phenolic monomers are discussed at  [0042-0051]. Useful acid labile monomers are disclosed at [0052-0078]. Other anions useful in PAGs are disclosed at [0154-0162]. 
    PNG
    media_image6.png
    50
    133
    media_image6.png
    Greyscale
 (5-2-1)
    PNG
    media_image7.png
    664
    505
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    609
    441
    media_image8.png
    Greyscale

Useful exposures use visible, UV, far UV, EUV, X-ray, gamma ray, charged particles, electron beams, laser beams and the like [0226-0227]. 
It would have been obvious to modify compositions rendered obvious by Kaneko et al.  WO 2018070327 by replacing the alpha-difluorinated carboxylate onium salt anion used in the example with other disclosed alpha-difluorinated carboxylate onium salt anions such as A-1 to A-37, A-41 to A-45 or A-47 to A-49 or A-52  based upon the disclosed equivalence in Kaneko et al.  WO 2018070327.
With respect to claims 20 and 21, it would have been obvious to modify compositions rendered obvious by Kaneko et al.  WO 2018070327 by replacing the alpha-difluorinated carboxylate onium salt anion used in the example with other alpha-difluorinated carboxylate onium salt anions such as A-52 disclosed based upon the disclosed equivalence in Kaneko et al.  WO 2018070327.
Further, it would have been obvious to modify the resulting composition by replacing the hexafluoroisopropanol containing repeating unit with other disclosed hexafluoroisopropanol containing repeating units, and/or replacing the acid labile group used in the example with other disclosed acid labile groups with a reasonable expectation of forming a useful photoresist based upon the disclosed equivalent function. 
The applicant points to examples 10-13  using the quenchers recited in claims 20 and 21 Vs examples 9 and 14 which use C-2 and C-7 respectively. 
    PNG
    media_image9.png
    113
    254
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    118
    244
    media_image10.png
    Greyscale

Examples 10-13 have similar sensitivity 25-29 mJ/cm2 to the 25 and 27 mJ/cm2 of examples 9 and 14. The line width reduction (LWR) values for examples 10-13 is 3.6 and 3.8 which is identical to the 3.6 and 3.8 of examples 9 and 14 respectively.  The range of CD values for examples 10-13 is 40-43 nm, which is a slight improvement over the 37 and 38 nm values of examples 9 and 14.  It is not clear why these examples represent a comparison which is equal to or preferable to a direct comparison with the prior art composition, particularly when the assignees of the instant application and the applied reference are the same.  Composition J-20 exhibits an LWR of 19, a CDU of 6, a resolution of 45 nm, a rectangularity of 1.05 and an exposure margin of 24.8%.   
The applicant has a reasonable basis for asserting unexpected results, but for the claims to be allowable, the coverage sought must be reasonably co-extensive with the showing.   The current claims embrace a wide range of compositions (different resist polymers, different photoacid generators, other additives and amounts of the various components) which are not supported by the showing(s) relied upon by the applicant and there are no direct comparisons with the prior art composition where the quencher used in the prior art is replaced by bounded by formula 2.  The rejection stands.

Claims 1,4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al.  WO 2018070327, in view of Nakagawa et al. EP 3141958.
Nakagawa et al. EP 3141958 teaches fluorinated repeating unit structures of f-1 to f-4. With examples of these shown at [0052]. 

    PNG
    media_image11.png
    311
    491
    media_image11.png
    Greyscale
[0021-0055]. Useful acid labile repeating units are disclosed at [0068-0091]. Useful phenolic repeating units are disclosed at [0092-0098]. The addition of carboxylic acid generating onium salts are acid diffusion controlling agents is disclosed [0212-0225, particularly 0217].  The use of repeating unit S-2 in resist (A-3,R-3) has improvements in the sensitivity and nanoedge roughness over the resist using repeating unit S-5  (A-6,R-6)
    PNG
    media_image12.png
    157
    170
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    138
    117
    media_image13.png
    Greyscale
 (tables on pages 68,73,75)
It would have been obvious to modify compositions rendered obvious by Kaneko et al.  WO 2018070327 by replacing the hexafluoroisopropanol containing repeating unit with other disclosed, such as S-1 or S-2 of Nakagawa et al. EP 3141958 with a reasonable expectation of forming a useful photoresist with improve sensitivity and/or nanoedge roughness based upon the data in Nakagawa et al. EP 3141958
The rejection stands for the reasons above.
Claims 1,4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al.  WO 2018070327, in view of Kato et al. JP 2014-106299. 
Kato et al. JP 2014-106299 teaches various acid labile groups which decompose under the influence of acid to form alcoholic groups [0048-0065]. Among those exemplified on page 20 is 

    PNG
    media_image14.png
    44
    55
    media_image14.png
    Greyscale
. Useful repeating units including hexafluoroisopropanol are disclosed on page 23.  Phenolic groups are taught at [0105]. Photoacid generators are taught at and an anion can be an organic anion containing a carbon atom and those containing a fluorine atom have increased acid generation efficiency [0143- 0164, particularly 0144-0145 and 0164]. Onium carboxylates are disclosed as useful as basic compounds for reducing changes in the performance of the resist between the exposure and heating (acid diffusion)  [0189-0196, particularly 0193]. 
 It would have been obvious to modify compositions rendered obvious by Kaneko et al.  WO 2018070327  by replacing the acid labile groups used with one including the 
    PNG
    media_image14.png
    44
    55
    media_image14.png
    Greyscale
 group taught in 
Kato et al. JP 2014-106299  with a reasonable expectation of forming a useful resist based upon their disclosed equivalence taught within Kato et al. JP 2014-106299.
The rejection stands for the reasons above.

Claims 1,4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al.  WO 2018070327, in view of Fujiwara et al. 20170299963. 
Fujiwara et al. 20170299963 teaches the quenchers (component D) bounded by Z2, 

    PNG
    media_image15.png
    173
    269
    media_image15.png
    Greyscale
wherein R.sup.251, R.sup.252 and R.sup.253 are each independently a C.sub.1-C.sub.20 straight, branched or cyclic monovalent hydrocarbon group which may contain a heteroatom, any two of R.sup.251, R.sup.252 and R.sup.253 may bond together to form a ring with the atom to which they are attached and intervening atoms. R.sup.254 is a C.sub.1-C.sub.40 straight, branched or cyclic monovalent hydrocarbon group which may contain a heteroatom. R.sup.255 and R.sup.256 are each independently hydrogen or trifluoromethyl. R.sup.257 and R.sup.258 are each independently hydrogen, fluorine or trifluoromethyl. R.sup.259 is hydrogen, hydroxyl, a C.sub.1-C.sub.35 straight, branched or cyclic monovalent hydrocarbon group which may contain a heteroatom, or optionally substituted C.sub.6-C.sub.30 aryl group. The subscript s is an integer of 1 to 3, z.sup.1, z.sup.2 and z.sup.3 are each independently an integer of 0 to 5. Examples include:

    PNG
    media_image16.png
    441
    270
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    136
    272
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    130
    253
    media_image18.png
    Greyscale



It would have been obvious to modify compositions rendered obvious by Kaneko et al.  WO 2018070327 by replacing the alpha-difluorinated carboxylate onium salt anion used in the example with other disclosed alpha-difluorinated carboxylate onium salt anions bounded by the teachings of Fujiwara et al. 20170299963 where the CF3(CF2)2 groups is replaced with cyclohexyloxycarbonylethyl, 1-methylcyclopentyloxycarbonylethyl or 3-cyclohexanone which are bounded by the language of R.sup.259 of Fujiwara et al. 20170299963.

Claims 1,4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al.  WO 2018070327, in view of either of (Kato et al. JP 2014-106299 or Nakagawa et al. EP 3141958), further in view of Fujiwara et al. 20170299963.
It would have been obvious to modify compositions rendered obvious by the combination of Kaneko et al.  WO 2018070327 with either of Kato et al. JP 2014-106299 or Nakagawa et al. EP 3141958 by replacing the alpha-difluorinated carboxylate onium salt anion used in the example with other disclosed alpha-difluorinated carboxylate onium salt anions bounded by the teachings of Fujiwara et al. 20170299963 where the CF3(CF2)2 groups is replaced with cyclohexyloxycarbonylethyl, 1-methylcyclopentyloxycarbonylethyl or 3-cyclohexanone which are bounded by the language of R.sup.259 of Fujiwara et al. 20170299963.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 27, 2022